Citation Nr: 1402444	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for adjustment disorder with mixed anxiety and depression, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the Board in December 2010.  A transcript of the hearing has been associated with the record.

This case was remanded for further development in March 2011.

In a June 5, 2012 decision, the Board denied the claim seeking entitlement to a higher evaluation for the service-connected psychiatric disorder, and remanded a claim of entitlement to a TDIU.  The Veteran appealed the June 2012 decision as to the increased rating claim to the United States Court of Appeals for Veterans Claims (Court), and the Court, in a December 2012 Order, granted a Joint Motion for Partial Remand filed by the parties, and vacated the June 2012 Board decision and remanded the matter back to the Board. 

As indicated above, the June 2012 Board decision remanded the issue of entitlement to a TDIU, finding that the matter was part and parcel of the increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App 447 (2009).  The Board remanded the issue primarily for the provision to the Veteran of 38 U.S.C.A. § 5103(a)-compliant notice as to that matter.  In July 2013, the Veteran's representative requested that the Board proceed with adjudication of the TDIU matter, and waived any required notice under 38 U.S.C.A. § 5103(a).  The record reflects that the Agency of Original Jurisdiction has not yet taken any action on the TDIU matter.

Given the representative's waiver of any right to 38 U.S.C.A. § 5103(a)-compliant notice as to the TDIU claim, the representative's desire for a resolution of that claim at this time, the absence of any action on the Board's remand by the Agency of Original Jurisdiction, the Board will assume jurisdiction over the issue of entitlement to a TDIU, and decide the matter at this time.  Any action required by the Board's June 2012 remand is now moot.

The Board notes that additional evidence was received in July 2013, along with a waiver of any right to initial RO consideration of the evidence.

The issues of service connection on a secondary basis for obesity, hypertension, diabetes, high cholesterol, and elevated liver enzymes were raised by the Veteran in a June 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's adjustment disorder with mixed anxiety and depression is productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2.  The Veteran is unable to retain substantially gainful employment as a result of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but not higher, for adjustment disorder with mixed anxiety and depression have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9432 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record shows that 38 U.S.C.A. § 5103(a)-compliant notice was sent in April 2008 and in December 2008.  The Board finds that the correspondences provided the Veteran with the due process to which he is entitled.

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A (West 2002).  In this regard the Board notes that at his Board hearing, the Veteran referenced treatment in the past by a therapist affiliated with the EEAP program of his former employer.  Records associated with the therapist do not appear to be on file.  The Board points out that the Veteran was advised in April 2008 and in December 2008 concerning the responsibilities of he and VA in securing evidence, and that he had the opportunity at those times, and in the years since, to authorize VA to obtain records from the therapist; he has never authorized VA to obtain those records.  Given that the records at issue are private records, and not under VA's control, and as the Veteran has not authorized VA to obtain the records and is represented in this matter by an attorney, the Board finds that VA is under no further obligation to assist the Veteran in obtaining records from the therapist.

The record also reflects that the Veteran was afforded examinations in connection with his claims in May 2008 and May 2011.  His former representative in April 2012 challenged the adequacy of the May 2011 examination, contending that the examiner's findings were inconsistent.  Specifically, the representative believed that the examiner's assignment of a Global Assessment of Functioning (GAF) score of 60 was at odds with his notation that the Veteran had an unstable employment history and a lack of success in vocational rehabilitation.  The former representative's contention is unpersuasive, as it amounts to nothing more than his lay opinion as to what GAF score should have been assigned.  The Board has reviewed the examination report, and finds that it is adequate and internally consistent.  The former representative did not identify any deficiency in the examiner's understanding of the Veteran's medical history, or any deficiency in the conduct of the examination. 

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Disability Rating Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected psychiatric disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that a higher rating is warranted for the Veteran's disability, and that the higher rating is appropriate for the entire period involved in this appeal.  The Board has determined that for no discrete period has the disorder met the criteria for an even higher rating.  Consequently, staged ratings are not appropriate under the facts of this particular case. 

Factual background

Service connection for psychiatric disability was granted in a January 1981 rating decision; the disability was assigned an initial 10 percent evaluation.  The assigned evaluation was increased to 30 percent in an October 1999 rating decision.  In a May 2000 rating action, the evaluation assigned the psychiatric disability was increased to 50 percent; this latter evaluation has remained in effect since that time.

The Veteran contends that the evaluation currently assigned his service-connected psychiatric disability does not accurately reflect the severity of that disability.  He contends that his disability is manifested by symptoms including mood swings, irritability, poor impulse control, poor judgment, inappropriate behavior, anger, isolative tendencies, neglect of hygiene, depression and anxiety.
 
VA Vocational Rehabilitation records on file show that the Veteran underwent training under the program from 2003 to 2006, which terminated when he earned a Bachelor of Social Work and began working.  In 2008, he applied for retraining, reporting that the field of social work was too stressful, and that he had experienced confrontations with coworkers and supervisors.  Included with his records was a June 2008 statement from a social worker, who indicated that the Veteran had depression, generalized anxiety disorder and bipolar disorder.  The social worker noted that although the Veteran was able to function well most of the time, there were times when he was unable to control his impulses.  Based on the 2008 application, the Veteran was determined by VA to have a serious employment handicap, and was approved for a program of vocational rehabilitation in the field of dog grooming.  In 2011, his program was completed, and he was noted to have been employed for at least 60 days as a dog groomer.

VA treatment records on file for the period from 2008 through 2013 consistently show that the Veteran was oriented, with normal thought processes, thought content, and perceptions.  His complaints included depression, sleep problems, mild mood swings, and difficulty with interactions at work.  He was consistently described as having some understanding of his problems, and as not representing a threat to himself or to others.  He denied suicidal or homicidal ideations.  His symptoms were described often as moderate in severity, with no evidence of psychotic features.  His mood and affect ranged from sad to euthymic.  His speech was typically normal, although in October 2009 it was described as pressured.  A July 2008 entry documented that he was depressed over recently losing his job; his assigned Global Assessment of Functioning (GAF) score was 55.  Entries for 2009 show that he reported he was unemployed, isolative, and experiencing marital stress.  Other symptoms included irritability, poor impulse control, and hypomania when in stressful situations.  In March 2009 he indicated that he was not showering every day.  His typical assigned GAF score in 2009 was 52, but in May 2009 he was assigned a GAF score of 50; his reported symptoms in May 2009 were essentially the same as on all earlier occasions that year.  Later in 2009 he reported symptoms of irritability, and was noted to experience significant impairment in social and occupational functioning.  A March 2010 entry noted that the Veteran had completed schooling in the field of dog grooming, and had started working.  He reported symptoms of worrying and isolative tendencies.  His appearance was appropriate, and his speech was normal.  He exhibited no abnormal perceptions.

When examined in May 2008, the Veteran related that he could not sleep at times.  He stated that, when stressed, he ate as a comfort.  At that time, he reportedly was stressed with his job as a mental health social work counselor, which he had held for 19 months.  He related feelings of anger, irritability and anxiety.  He reported mood swings, racing thoughts and poor sleep as a result of stress.  He reported his symptoms were daily and of moderate severity.  He denied grandiosity or flight of ideas.

At that time, he had been married for seven years and had a daughter with whom he had a good relationship.  He maintained all activities of daily living without assistance.  He had no impairment in thought process or communication, and/or inappropriate behavior.  He did not exhibit any psychomotor retardation.  Examination revealed that he was alert and oriented.  His grooming was appropriate, speech average, mood mostly cheerful, and affect full range.  His thought process was linear and goal-directed without flight of ideas or looseness of associations.  He had no suicidal or homicidal ideations, and/or hallucinations.  Cognition appeared intact, and his insight and judgment were fair.  A GAF score of 65 was assigned.  

The VA examiner found that the Veteran did not appear to meet the criteria for bipolar disorder based on the DSM-IV criteria.  The Veteran had reported symptoms of irritability, poor sleep and anxiety but these were in the context of situational stressors and limited coping skills per history.  It was stated that the Veteran reported mood stability for the prior two years without any psychotropics including mood stabilizers and that his first "hypomanic" episode occurred secondary to a job stressor with his boss.  There appeared to be a chronic pattern of an adjustment disorder with problems with depression and anxiety due to limited coping skills.  The examiner found that there was no social impairment but some occupational impairment from a personality conflict between the Veteran and his boss.  

During the December 2010 Board hearing, the Veteran stated that he had difficulties with employment but that he was recently trained to groom dogs.  He reported difficulties in his marriage and that his relationship with his daughter was up and down.  He stated he had periods of isolation and lack of sleep.  He also stated that he did not bathe as he should, which was an issue for his wife.  He testified that he cleared less than $2,500 each year from his dog grooming business, after expenses.

During the May 2011 VA examination, the Veteran reported alternating moods from manic to depressed.  Examination revealed his general appearance was clean.  His speech was spontaneous and coherent, attitude cooperative and friendly, affect appropriate, attention intact and mood expansive.  His psychomotor activity was unremarkable.  He was oriented, and his thought process and thought content were unremarkable.  He was without delusions, hallucinations, obsessive/ritualistic behavior, or inappropriate behavior.  His intelligence was average and he understood the outcome of his behavior.  There were no suicidal or homicidal thoughts and no panic attacks within the last year.  Impulse control was good.  He had episodes of violence to include slamming doors when mad but not within the previous couple of years.  He was able to maintain minimum personal hygiene but had slight problems with grooming and bathing.  His remote, immediate and recent memory were mildly impaired.  

The VA examiner stated that the Veteran had not paid any bills in the prior eight years and deferred all of those responsibilities to his wife.  His wife handled all shopping reportedly due to his history of overspending when he is in a manic phase.  He worked part-time as a dog groomer for the prior one to two years.  He reported he had lost eight weeks of work within the prior 12 months due to depressed mood.  The examiner stated that the Veteran only worked part-time since his last VA examination.  It was stated that, though stable, his marital relationship was marginal as he expressed concern that his current wife might give up on him and obtain a divorce.  

The examiner did not find that the Veteran experienced total occupational and social impairment due to mental disorder signs and symptoms.  Instead, he indicated that the Veteran had deficiencies in family relations, work and mood.  No deficiencies in judgment or thinking were found.  The examiner determined that the Veteran had a moderate degree of industrial impairment and a mild degree of social impairment related to his service connected disorder.  The examiner stated that the Veteran had difficulty holding a job, had worked multiple jobs and by self report has been fired from all of them because of his inability to get along with customers/clients, coworkers or supervisors.  The examiner stated that the Veteran's social impairment did not appear to be as closely related to his bipolar disorder.  A GAF score of 60 was assigned.  

On file is a June 2013 evaluation report of the Veteran by E. Calandra, who identified himself as a Vocational Consultant.  Mr. Calandra indicated that he had reviewed the Veteran's claims file and had interviewed the Veteran.  He noted that the Veteran had a college degree in social work, but since service had held a number of jobs, several of which he had left after being terminated.  Mr. Calandra noted that the Veteran worked in a job from 1983 to 1992, but was fired for interpersonal problems and inappropriate behavior, and that he thereafter worked for the U.S. Postal Service until he was placed on administrative leave for threatening a fellow employee.  He noted that the Veteran was last employed on a full-time basis as a social worker, until he was asked to resign because of conflicts at work.  The Veteran reported to Mr. Calandra that he now was self-employed as a dog groomer, earning no more than $2,500 in a year before expenses.  The Veteran indicated at the interview that he was intolerant to customers, and that he rarely leaves the house.  Mr. Calandra noted that the Veteran was married.

Mr. Calandra summarized the Veteran's history as one involving symptoms that had prevented him from working full-time at certain periods.  Those symptoms included sleep deprivation, anxiety, depression, uncontrolled outbursts, and conflicts with coworkers.  He noted that the Veteran's self-employment had been only minimally successful, and that since 1999, the Veteran has experienced difficulty in finding work and in functioning in a competitive environment.  Mr. Calandra concluded that the Veteran was unable to work in virtually any structured work setting, and that it was clear that the Veteran has been unable to work competitively due to psychiatric disability for a number of years.  Dr. Calandra determined that the Veteran's psychiatric disability had resulted in an inability to secure and follow a substantially gainful occupation.

Analysis

I.  Adjustment disorder with mixed anxiety and depression

The Veteran's adjustment disorder with mixed anxiety and depression is  currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130 Diagnostic Code 9432.  Under that code, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Board finds that the evidence supports assignment of a 70 percent evaluation for the service-connected psychiatric disability.  The Veteran's symptoms are shown to involve a measure of irritability, depression and poor impulse control which has affected his employment and his social interactions.  Given the frequency of his psychiatric symptoms and their impact on his social and industrial adaptability, the Board finds that a 70 percent evaluation is warranted.

With respect to an evaluation in excess of 70 percent, the Board finds that the Veteran's psychiatric symptoms do not result in total occupational and social impairment.  The Veteran's disability does not result in any gross impairment in thought process or communication, or equivalent impairment.  VA examiners have consistently noted the absence of any evidence of psychosis, and his thought processes and content were always described as unimpaired.  The Veteran was consistently alert and oriented when examined and treated.  Nor does the Veteran evidence any hallucinations or delusions or equivalent symptoms.  He does not contend that he experiences those types of symptoms, and such was not present on VA examination.  

Although the Veteran reports daily depression, he has consistently denied any suicidal ideation, and his treating clinicians affirmatively indicated that he does not represent a threat to self.  Moreover, although the Veteran at times skips showers and by his own account has problems with personal hygiene,  there are only infrequent references to those symptoms in the clinical records, and none indicate that he presented in a non-hygienic state.  He presented as well-groomed or clean at his VA examinations, and the May 2011 examiner specifically determined that any problems with grooming or bathing were slight.  Moreover, the April 2008 examiner noted that the Veteran was able to maintain his activities of daily living, and the Veteran has not mentioned any inability to perform those activities (other than with respect to hygiene; the May 2011 examiner, by noting slight problems with hygiene, clearly suggested that the Veteran was able to maintain at least minimal personal hygiene).

The Veteran reports impulse control problems, but notably has exhibited fair judgment.  He reports no recent history of violence, denies homicidal ideation, and his clinicians and VA examiners have determined that he does not represent a threat to others.

The Veteran evidences some memory loss, but the May 2011 VA examiner indicated that the memory impairment was mild.  The Veteran does not contend, nor does the evidence show, that his memory impairment is even remotely equivalent to loss for names of close relatives, his occupation, or his own name.

The Veteran maintains that he exhibits inappropriate behavior.  It appears he primarily means his tendency toward conflicting with coworkers and supervisors.  Although by his self-report he lost a number of jobs due to such behavior, his clinicians and VA examiners have noted the absence of any inappropriate behavior.  Nor did Mr. Calandra note such inappropriate behavior during his interview with the Veteran.  Although the Board finds the Veteran's account of conflict with coworkers and supervisors in some of his past jobs to be credible, the Board finds that the evidence does not establish grossly inappropriate behavior, or inappropriate behavior to the extent and frequency as to result in total occupational and social impairment.  Given the absence of other psychiatric symptoms that are equivalent in nature, extent, or frequency to those contemplated by the criteria for a 100 percent evaluation, the Board finds that even if the Veteran has evidenced grossly inappropriate behavior, the overall disability picture for his psychiatric disability does not approximate the criteria for a 100 percent evaluation.

The Veteran has a history of holding a number of jobs through the years, described by the May 2011 examiner as an unstable work history.  Mr. Calandra has indicated, in a somewhat internally inconsistent opinion, that the Veteran's psychiatric disorder precludes the Veteran from obtaining or maintaining gainful employment.  The Board points out, however, that although the Veteran's psychiatric disability clearly impairs his occupational adaptability to a significant extent, the Veteran has been successful in obtaining employment after training.  In any event, the Board finds that any occupational impairment is not accompanied by total social impairment.  The Veteran's concerns about his marriage notwithstanding, he has remained married to his wife for a number of years, and retains a relationship with his daughter (which he variously describes as ranging from good to up and down).  Moreover, despite Mr. Calandra's notation that the Veteran rarely leaves the house, by the Veteran's own account he works with another individual, demonstrating that he in fact can maintain social relationships.  The April 2008 examiner found no social impairment in the Veteran, and Mr. Calandra did not otherwise determine that the Veteran actually was totally impaired, socially.

Given the Veteran's clear capability of doing some form of work, and, more importantly, the fact that he is able to maintain social relationships not only within his immediate family, but with others, the Board finds that the Veteran's psychiatric disability has not resulted in total occupational and social impairment.

The Board notes that the Veteran's treating clinicians have assigned GAF scores ranging from 50 to 55.  The Board points out that the GAF score of 50 was based on symptoms that were essentially the same as those supporting the GAF scores of 52, and that the majority of the scores assigned were 52.  Given this, the Board finds that the GAF score of 50 did not represent a worsening of the psychiatric disorder, but merely represented a difference in judgment about the impairment from the disorder.  In any event, the Board points out that the clinicians typically described the Veteran's actual impairment as moderate in nature, and that even a GAF score of 50 is more consistent with a 70 percent evaluation than with a 100 percent evaluation.  A GAF score of 50 contemplates serious symptoms such as suicidal ideation, or severe obsessional rituals, which are the type of symptoms contemplated by a 70 percent evaluation.  A GAF score of 50 also contemplates serious impairment in social, occupational, or school functioning, such as having no friends, or being unable to keep a job.  It is unclear whether the person the Veteran works with is a friend, but in any event, the Veteran clearly is able to interact with others outside his immediate family.  Moreover, while the Veteran has an unstable work history, he is not totally impaired, occupationally.  The Board notes in this regard that Mr. Calandra ultimately concluded that the Veteran is unable to obtain and maintain employment.  (The Board notes that Mr. Calandra's conclusion that the Veteran is unable to obtain employment is not supported by the record, although there is a basis for the determination that he is unable to maintain employment.)  Mr. Calandra at an earlier point described the Veteran's symptoms as preventing him from working full time during certain periods.

In short, the Board finds that the assignment of a GAF score of 50 in May 1999, and of scores ranging from 52 to 55 thereafter is more consistent with the assignment of a 70 percent evaluation than a 100 percent evaluation under the facts of this case, particularly as the Veteran's actual symptoms are not the type or of the extent or frequency as those contemplated by the criteria for a 100 percent rating.

Accordingly, the Board finds that the evidence supports a 70 percent rating, but not higher, for psychiatric disability.  38 C.F.R. § 4.3.

II.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran clearly meets the minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for the award of a schedular TDIU.  The remaining question is whether the Veteran's service-connected psychiatric disability in fact renders him unemployable. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§  3.341, 4.16, 4.19 (2013).  See also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board also points out that, in adjudicating a claim for VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

The record shows that the Veteran has held a number of jobs.  Although it is far from clear how many of the jobs were left under circumstances involving the impact of his psychiatric disorder, he clearly has been unable to retain a job in recent years due to symptoms including anxiety, depression, and impaired impulse control.  He holds a Bachelors degree in social work, and worked in that field, but stopped after he felt too stressed.  He was re-trained in the field of dog grooming, but clearly is only marginally employed at this point.  

Given the Veteran's work history, and Mr. Calandra's statement that the psychiatric impairment precludes the Veteran from maintaining gainful employment, the Board finds that the Veteran is entitled to a TDIU.


ORDER

Entitlement to a 70 percent evaluation for adjustment disorder with mixed anxiety and depression is granted, subject to the law and regulations governing monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


